Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 22 August 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 25.
St. Petersburg 22 Augst. 1814

Your two last numbers 21 and 22 came together as usual on Saturday last. I could not help smiling at your idea of the Rose bud which though very pretty I have no sort of claim to Master Charles painted it and without my knowledge slipped it into the Letter to shew you what he could do Martha was his instructress and I had nothing to do with it at all.
I always doubted the fact of the Crown Prince being willing to resign his situation and I believe he is as little of a favorite here as in the Countries you mention it is said he has begun the War in Norway very successfully—
I cannot concieve what the english would be after what can their motive be for refusing to let the Vessel take Passengers? one would suppose it was to prevent the Ministers from going home it is not a bad idea for I wonder some of them have not found their patience exhausted If it is really their idea that Mr. Madison is to be deposed and impeached, are you wait the event at Ghent or are you to be taken care of there untill you can be sent home to share his fate?
Mr. & Mrs. Smith left this place on the 27th of July as I wrote you, they met with uncommon difficulty in procuring a passage and he at last sail’d in a Vessel bound to Hull, intending to take a passage at Elsineur. It appeared to me that he did not manage his business very well, and his passage to Holland will I fear prove very expensive: to Elsineur he was to pay 900 R. and find all his own provisions what would be the cost afterwards I cannot tell he seem’d to me to be much embarrass’d and requested me to make some advance which I positively declined excepting for Martha’s passage. I was so well aware of this before you went away it caused all the anxiety which I expressed for positive arrangements to stop any demands of the kind.
It is highly likely that you will find many mistakes in the dates and numbers of my Letters for keeping no Copies and List of their numbers I am apt to forget my two last Letters. I am perfectly ashamed of they are full of disagreeables I was both sick and cross when I wrote them I have been under the necessity of raising the price of my Horses I told the old Man to take them away but he came and told me I should have them for three Hundred and I thought you might be angry at my laying down my Carriage which would create so much conversation so I now wait for your orders as I am ready and willing to do it as soon as you please.
It is easy to  see by the gallantry of the termination of your no 21 that you are out of the reach of the petrifying air of Russia and on the confines of France I hail it as a good omen, and trust that when you return you will not be in danger of falling into the gloom from which you seem now to be happily relieved.
23d
I did not close my letter untill to day in the hope that I might hear from you again but I have been disappointed. We hear of Nothing but Revolutions you know better probably the truth on this subject than we can do but much is whispered. God Bless
L C A.